INGBRSODL, District Judge
(charging jury). There is a prospect that we shall now bring this protracted trial soon to a close. It has occupied a very considerable portion of your attention, but not, in my judgment, more than was due to the transaction which had to be investigated. I am glad to be able to say, gentlemen, • that you have thus far exhibited that patience, and given that attention, which the case requires. It has been intimated, during the progress of the trial, that injustice had been done to these individuals under trial from the fact that they were not enabled to have separate trials, for the reason that, if they had had separate trials, the testimony of those not on trial might have been used in defence of the others who should be tried. In the exandnation of this question, when the motion was made for separate trials, I gave my reason why separate trials should not be granted, and I will again state, in this place, gentlemen, that, as they have been indicted by the grand jury jointly, it they had been permitted to have had separate trials, the one who should have been tried first could not have called upon the others to testify in his defence. That is the law. It has been so decided, .upon solemn argument by the supreme court of the United States, and to that decision we must all bow. I therefore say, gentlemen, that if they had been permitted to have had separate trials, the one who should have been first tried would not, in law, be permitted to call upon the others to testify in his defence. In the year 1838 the congress of the United States, in view of the many startling disasters which had happened upon the waters of the United States to vessels propelled by steam, by which great loss of life had been occasioned, passed a law, the object of which was, as appears by its title, to protect the lives of passengers on board vessels of that description. That law. among other things, provides: “That every captain, engineer, pilot, or other person employed on board of any steamboat or vessel, propelled in whole, or in part by steam, by whose misconduct, negligence, or inattention to his, or their respective duties, the life or lives of any person or persons on board said vessel, may be destroyed, shall be deemed guilty of manslaughter, and, upon conviction thereof, before any circuit court in the United States, shall be sentenced to confinement at hard labour, for a period not more than ten years.” The indictment which you have to pass upon is founded upon, this violation of this act of congress. It charges that Thomas Coilyer. John F. Tallman, John Germaine, Edward Hubbard, James L. Jessup, and James Elmendorf, the parties now on trial, in July, 1852, were employed on board the Henry Clay, a vessel propelled by steam, and navigating the waters of the Southern district of New York; and that, while they were thus employed, the lives of several passengers on board the vessel were destroyed by their misconduct, negligence, and inattention to their respective duties. To the charges set forth in the indictment, the individuals named therein, and against whom the charges were made, have severally pleaded that they were not guilty.
The question, then, at issue, and upon which you, upon your oaths, have to determine, is whether they are guilty, as charged in the indictment; and, to enable you to come to a correct result, it is necessary that your attention should be directed to certain inquiries which are involved in the question at issue. These inquiries are: First. Whether the lives of the persons named in the indictment, or the lives of any of them, have been destroyed? Secondly. Whether they have been destroyed by the miseouduet, negligence, or inattention of any one? Thirdly. Whether the individuals against whom the charges in the indictment are made were employed on board the Henry Clay at the time such lives were destroyed. And, fourthly, if they were thus employed, whether such lives were destroyed by his or their misconduct, negligence, or inattention to his, or their respective duties? And in considering the case now to be submitted to you for'your determination, it is important that you may come to a just conclusion, to bear constantly in mind certain rules of law, which should govern trials in all cases involving in their consequences a punishment that is infamous; which should govern them in all criminal investigations, and particularly ra those investigations which are of an aggravated character. These rules are, that every one accused of crime, whether the offence charged be one of commission or omission, whether it be criminal or culpable neglect, shall be presumed to be innocent until the contrary appears. He should be considered as innocent until his guilt is made to appear manifest by evidence given in court; and, when upon evidence given in court there is in the minds of the jury a reasonable doubt of the guilt of the accused, no matter what the charges may be, he who is accused should have the benefit of that doubt. By the law which governs this court, and which also governs all well-regulated courts, he who is in an indictment charged with crime is not called upon to establish his innocence. That duty is not imposed upon him. His innocence is considered to be established until, by convincing proof brought forward in court, that presumed innocence is destroyed. It is the duty of the government to convince the jury, beyond a reasonable doubt, *577of the guilt of him who may be indicted, and not the duty of the accused to convince them of his innocence; and, if the jury are not convinced beyond a reasonable doubt of the guilt, then it is the duty of the jury to acquit. The disaster which gives rise to this prosecution, at the time at which it occurred, deeply excited the feelings of the community, and the public mind, for a considerable period, was in such a state, that, if the trial of those implicated—or, I should rather say, of those supposed to be implicated—had taken place soon after it happened, there would have been some danger, and, I may add. there would have been great danger, that that c-alm and dispassionate investigation might not have been given to the investigation of the truth which is due to all subjects of inquiry in a judicial tribunal. and particularly to a subject demanding so much impartial investigation as the one now to be submitted to your determination. But that excitement has now passed away, and you, as impartial jurors, sworn to a faithful discharge of your duty, have been selected to pass between the government and the accused, and I have no doubt that the duty which devolves upou you „will be faithfully performed.
I have told you what duty devolved upon the government before they could claim a conviction. It is also incumbent upon me to state what is not required of them, and what is no part of their duty, in conducting the prosecution. It is not required of them to prove willful or intentional mismanagement or misconduct on the part of the accused»-. In a prosecution of this kind, it is not the intent wnich constitutes the essence of the offense, but it is an improper act, although unaccompanied with any evil intent or negligence, in the performance of a proper act, or inattention to any duty imposed upon any captain, engineer, pilot, or other person employed on board any steamboat or vessel, propelled in whole or in-part by steam, when by such improper act, or negligence in the performance of a proper act, or inattention to any duty imposed upon such captain, engineer, pilot, or other person, the life of any person on board such vessel is destroyed. But there must be some improper act inconsistent with the faithful performance of duty,, or negligence in the performance of a proper act, or inattention to some duty imposed upon such person, and the death of some person on board a vessel in consequence thereof, before there can be a conviction. There must be not only such improper act, or negligence, or inattention, but there must also be a death of some person on board, as a consequence of such improper act. negligence, or inattention; and, if these are proved, it is unnecessary to inquire whether or not the accused had any wrong intention. But, although such improper acts and negligence, inattention, and death are proved, yet, if such death was not in consequence of such improper acts, or negligence, or inattention, there can be no conviction. To make myself understood, gentlemen, the law of congress makes it necessary, or rather makes it the duty of every captain, at every landing place, to blow off steam. If he does not blow off steam, that is misconduct or negligence, or inattention to his duty. But if, subsequently to that time, a death occurs on board of a boat, and it is not attributable to that cause, although there may have been misconduct, negligence, or inattention, there can be no conviction, for the death is not connected with the act complained of, and which is said to be misconduct or negligence. And if there were death, and such a death were in consequence of some misconduct, negligence, or inattention by some one employed on the vessel, if these defendants are not chargeable with such misconduct, negligence, or inattention, and if there is not proved to your satisfaction that they have been guilty in this respect, there can be uo conviction. In other words, if there has been a death, and such death has been occasioned by the misconduct or negligence of some other person other than those, if those persons have not been guilty of negligence or such misconduct or negligence as caused that death, or contributed to it, then they cannot be convicted.
Those who conduct this prosecution do not claim that these defendants, or either of them, intended the death of any one on board the vessel. There is no necessity that they should. They are not accused of any willful design to take the life of any one. The indictment is not pressed upon that ground, but, as I have before intimated, it is pressed on the ground that the lives which have been lost were lost by the misconduct, negligence, or inattention of the defendants. In an action in favour of any passenger on board the Henry Clay, at the time of the disaster, against the owners or captain of the Iwat, for any injury to his person, or to his property, the mere fact of such injury, caused by the burning of the boat, would be sufficient, if there was nothing else in the case, for the jury to say, and they would be bound to say, that the boat was destroyed by negligence, so as to make the party defendant liable for the damage claimed in consequence of such burning. In such a ease, from the tact of burning, negligence and misconduct are presumed, and the defendants would be liable for the negligence, unless they proved affirmatively, that the fire was not caused by negligence or misconduct; for from this fact the law takes it for granted that the defendants are guilty, and, to prevent a verdict against them, they must prove their innocence. This, gentlemen, is the rule in a civil rase, where a party brings a suit for the recovery of damages; but this is not the rule in a criminal case, such as you are now about to determine. In a criminal case there is no such presumption against the defendants which they must remove, but all the legal presumptions are in their favour, until the contrary' is proved; and the death claimed to be in *578consequence of any misconduct or negligence must be proved to be, before a conviction be bad. the direct consequence of the mismanagement and negligence complained of, and if it is not the direct consequence of the misconduct or negligence complained of. a conviction cannot be had. As in the case cited by the counsel from the books, where an individual places a loaded gun in the corner of the room and another person, not knowing that it was loaded, takes it up and innocently snaps it, by which it is discharged, and causes the death of some one, there would be a death, and there would be negligence on the part of him who placed the loaded gun in the corner of the room. If there hail not been that negligence, there would not have been a loss of life, but that negligence would not be the immediate cause of the death. The negligence did not directly produce the death. It could not produce it without the act of some other person, and, as the death was not intended by the person who was guilty of the negligence in so placing the loaded gun, and as the death was not the immediate consequence of such negligence, and would not have taken place btit for the. act of another person, the party guilty of such negligence would not be responsible for that death. But if the negligence or improper act complained of be the sole cause of the death, if it cause or produce the burning of the vessel, and such burning of the vessel cause the loss of life, then such loss of life is the direct consequence of such negligence or improper conduct, and the party guilty of the same is liable to the punishment imposed ,by the act of congress, upon which this prosecution is founded.
An error of judgment merely, gentlemen, is, however, not sufficient to fix such misconduct or negligence upon the person against whom such error of judgment is proved. The law of congress did not intend to punish a mere error in judgment. What was meant by misconduct, negligence, and inattention, in the law of congress, upon which this prosecution is founded, is well expressed by the learned judge, in his charge to tne jury, in the case of U. S. v. Farnham [Case No. 15,071], I, in substance, use his language. "By misconduct,’’ he says, “negligence, or inattention in the management of steamboats, is undoubtedly meant the omission or commission of any act which may naturally lead to the consequences made criminal; and it is no matter what may be the degree of misconduct, whether it is slight or serious, if the proof satisfy you that the setting fire to the boat was the necessary or most probable cause of it.’’ Bearing these rules of law in mind, you will turn your attention to the issue of the question which must be determined by you. in order that a correct decision may be had of the issue which has been framed between the government and the parties now on trial.
The first question is, were the lives of any persons on board the Henry Clay destroyed by the disaster which happened to her on a trip from Albany to New York in 1852? It is admitted, and the proof is full, that there were a number of those who were passengers on board the boat perished in consequence of the sad disaster, the details of which have been repeated during the progress of the triaL Some were destroyed by the fire, and some, attempting to escape from this devouring element, perished in the water.
The next question is, were these defendants persons employed on board the boat, having duties to perform connected with her management and navigation? For, whatever negligence or mismanagement there may have been, and however much the death of the persons destroyed may be connected with any negligence or misconduct, which may be claimed to be chargeable to the defendants, or to any one else, these defendants are not responsible for such misconduct or negligence, unless they were persons' employed on board the boat, having duties to perform connected with the management and navigation of the boat. It is admitted that John F. Tallman was the captain of the boat. The captain has generally the command of the boat. All on board performing duties are under the authority of the captain, whoever he may be. and they are subject to his orders. It is admitted that James L. Jessup was the captain’s clerk, and, among his duty or duties, was the collecting of fare and giving tickets, and of acting as the assistant to the captain, under him. John Germaine was the engineer of the boat. His duty was confined to attending to the engine, regulating and directing it, and having control of the fireman. Edward Hubbard was the pilot of the boat, and his duty was to direct the course of the boat. James Elmendorf was the assistant pilot, and his duty was to assist the pilot, to act under him, and in his absence to take his place. But it.is claimed that Mr. Collyer. a part owner of the boat, and on board of her at the time of the disaster. was not a person on board of her having duties to perform connected with her management and navigation, and, if he was not, he cannot, under any circumstances, be liable to this prosecution. It is claimed, on the part of the government, that he was such person, who at the time of the disaster was on board, having such duties to perform, and that he was, for the time being, the captain of the boat. It is unnecessary, by the law upon which this prosecution is founded, to make a person come within its meaning, that lie should be employed under pay to perform any particular duty; but, if any person acts as captain for the voyage, or for any particular time is engaged or acting as captain, or for any cause takes the place of the captain, and for the time being acts as such, he is. within the meaning of the law, the captain of the boat, upon whom is imposed the duties of captain.
*579The question, then, is, did Hr. Collyer, on the trip from Albany, on the 28th of July, 1832, act for the time being as captain of the boat? Did he take the place of the regular captain? If he did, he was employed, within the meaning of the law. as captain on board the boat. Proof that certain things were done upon his advice, or upon his suggestion merely, would not be sufficient to establish the fact that he was for the time being acting as captain. Nor is it sufficient that he should have passed an opinion, whether asked or unasked, as to the safety or risk of a particular movement of the boat, or of the danger of the mode by which the boat was managed. He must, at least, assume to exercise the control and the authority of the captain to take the command, and no opinion which he may pass, or suggestion that he may make, unless he has a duty to perform on board the boat, will make him an officer, or a person on board of the boat having duties to perform, within the meaning of this act of congress. The government say that they have proved, upon the trip in question, j that Collyer was captain of the boat, and they rely upon certain witnesses whom they' have called. The principal witnesses are Mintum, Gilson, Gourley, Connor, Hubbard, and a witness from Philadelphia, whose name I do not remember. Most of these witnesses do not speak of any order which Coll-yer gave. Mr. Mintum speaks of an opin- : ion which he (Collyer) gave as to the danger of the boat; and others speak of suggest'ons ¡ which he may have made as to the bell, and-1 others speak of his being on board the boat, displaying great activity. This, gentlemen, ¡ will not amount to much to prove that he was captain; and. according to my recollection, there was only one witness, and that was, I think, the witness from Philadelphia—I may be mistaken, and. if I am. bear it in mind, (addressing the counsel)—who says (turning to the jury) that Mr. Collyer on that occasion admitted himself to be captain, and it is ; claimed on the part of the defence, that this ; individual is not to be credited. But if, ! without particularly pointing out the testimony which is relied on upon the one side or ■ the other, you should be of opinion that he ; was, for the time being, captain of the boat, 1 having control of the same, and having com- ¡ mand of the same, he would, if the boat was ¡ destroyed by negligence, and those lives were i lost, be responsible under this act of congress, j
The next question, and the great question in this ease, is, was there misconduct, or negligence, or inattention to duty, on the part of those who had the management of the boat? Were the officers justly chargeable with misconduct, negligence, or inattention to their duties as such officers, by which the disaster took place, and in consequence of which the numerous lives were lost, which were destroyed on that occasion? To justify a conviction, a neglect of the duty imposed upon the defendants aifd whicli it is incumbent upon them to perform, or some misconduct in the performance of that duty, must be proved, by which, as a consequence, this disaster took place. It must be proved that they have done that which they ought not to have done, or done improperly, and in a negligent manner, that which they ought to have done in a proper and careful manner, or that they neglected to do that which they ought to have done, by which the disaster occurred, and which disaster would not have occurred if it. had not been for such misconduct or negligence of duty. And if the fire occurred by the neglect of a particular person on board the boat, in the performance of his particular duties, and not by the neglect of duty or misconduct of others, he only by whose misconduct or neglect of duties the disaster occurred is responsible for the consequences. The government claim that there was negligence of duty and misconduct upon the part of each of the defendants, by which the disaster took place, and, as a consequence, the loss of life that took place. They claim this misconduct and negligence in two particulars; First, in so conducting, and in so neglecting to conduct, before the fire, that the fire on board the Henry Clay took place as a consequence thereof. They claim, in the second place, that there was negligence and misconduct in these defendants, in their conducting after the fire took place, in running the boat on shore, and in neglecting to attend to the safety of the passengers after the boat was turned to the shore, and after she had already reached the shore, and also by the order that was given to go aft, and that by such latter misconduct and negligence the loss of life took place.
By the testimony of Mr. Belknap, a most intelligent witness,—as intelligent as any witness that I have ever seen upon the stand in a court,—it appears that the Henry Clay was one of the best boats recently built in the city of New York. By his testimony, it appears that her hull was built in the most substantial manner; that she was so constructed that there was as little danger from fire as there would be on any boat navigating the North river; that she had one of the best engines and boilers, and, as, admitted by the government counsel, she was officered by men whose character and whose skill stood fair in the community and deservedly high. She had a skillful and prudent captain, it is admitted; she had a skillful and competent engineer; an experienced and competent pilot and assistant pilot She was well officered and manned, as it appears, by four firemen, and there is no claim but that that number was her full complement. On her trip from Albany she took tire, as has been stated, near a place thirteen or fourteen miles from the city of New York, and the question, gentlemen, is whether that fire was caused by the negligence of these individuals now on trial, or the negligence of any of them. If it was caused by the negligence of *580one,- and him only, he aione is responsible. If it was caused by the negligence of the whole of them, they all are responsible. If it was caused in a manner that is not accounted for, unless it is proved to your satisfaction that it was caused by the misconduct or negligence of these defendants, then it would become your duty to acquit. What is the theory on the part of the government'? The theory is that from Hudson, on that day, the vessel was put under an excessive rate of speed,—in other words, that she was engaged in a race ' with the Armenia,—and, to produce that excessive rate of speed, an excessive quantity of fuel was applied to the furnaces; and that in consequence of that excessive quantity of fuel thus applied, and the manner that it was applied, by the negligence of these defendants, as a consequence of that, this boat took fire. Now, gentlemen, when they arrived at Kingston, it is evident that there was a great alarm on board this boat in consequence of that collision. But can you trace that collision as a cause for the burning of the boat' eighty-three miles below'? If you can not say that anything that took place was the cause of the burning of the boat eighty-three miles below, then, although you should be of the opinion that there was misconduct or negligence, these defendants would not be responsible, unless you can say that the burning of the boat was in consequence thereof. ■
But the government go further, and if their theory is right, then it would undoubtedly follow that the burning was attributable to the causes assigned by them. The government claims, gentlemen, that at Hudson the racing commenced; that this intense fire was then applied; that it was kept up down to Kingston; and that, after the boat left Kingston, it was continued, in order to keep up the race; and that it was so continued up to the time it was discovered that the boat was on fire, and then it had arrived at such a heat that the fire was communicated from the furnaces in some way to the boat, by the misconduct or negligence of these men. They claim there was a race. If there was no race, then the theory of the government fails, and the question for you to determine is, was there a race at the time that the fire was discovered, or for any considerable portion of the time previous thereto'? If there was a race six or eight hours before, and if you cannot connect the fire with that race six or eight hours before, then you cannot say that these defendants are guilty under this act of congress. It is not claimed, on the part of the government, that there was any combination beforehand to have this race. Indeed, it is affirmed that the understanding between the boats was, at the time they went up, that the Clay should take tile lead, and that the Armenia should follow, and that no one had any idea of race. If this is the true theory, I do not see what reliance can be placed upon the testimony of one witness examined itere,—I mean the fireman who left the boat. He purposes showing that it was intended to be a race in coming from Albany to New York, and he testified that Capt. Tollman, as he went up from New York to Albany, said, when the Armenia came out of the dock, that "he would beat her going up and coming down." There must be some mistake on this subject.' If there was an understanding that there should be no race in going up at that time, and no race in coming down, and if the theoiy of the government is that the race selected is from Hudson, what that witness said as to the fear he had in going up, and as to what he said to Mr. Tail-man when the boat was leaving the dock at Albany, would have little weight; because, from the theory of the government, at that time the race was not contemplated.
Was this race continued, and the fire kept up, so that it was in an improper manner communicated to the boat'? We are not able to ascertain exactly how much steam was carried on this occasion down to New York. One witness said he thought he saw forty pounds marked up, one said it was seventeen or twenty pounds; and. to my mind, it was not very satisfactorily accounted for what it was. If Mr. Belknap, the builder of this boiler, is correct in his statement that the vessel could not carry more than thirty-one pounds of steam without the steam blowing off, then it follows she could not have had more than that, unless the government make out that the safety-vale was tied down, so that the steam would not blow off. What is the proof upon the subject that the Clay carried an excess of steam'? The fact is well established, as I understand it, that her ordinary time of arrival was at three o'clock, or -soon after. This accident happened thirteen, fourteen, or fifteen miles above there, a little after three o’clock. Then, if three o'clock w;ts the ordinary time of her arrival in New York, at her ordinary speed, there could not have been very extraordinary speed in driving her down as far as Yonkers at the time she ordinarily arrived in New York. What is the evidence upon the subject of this negligence'? for there may be negligence, even without an extraordinary rate of speed. The fire was discovered in a certain part of the boat that lias been pointed out She had a short time before been inspected. In .lime previous, the hull inspector declared her to lie complete, so far as the hull was concerned,—a complete and safe boat for the navigation of the Hudson. The inspector also declared her boilers complete and sufficient for the thirty pounds of steam which Mr. Curtis says he allowed her to take. She was then declared by these men as a competent boat. How did this fire originate'? You have only the testimony of one of the firemen, but the other is all surmise. He tells you how it was. You may believe other witnesses rather than the fireman, but you have got to establish the fact that it was in consequence of the misconduct of these defendants. before* you can convict them. It *581was discovered at a particular point. Efforts were made to put it out, but these efforts were unavailing, and the result was such as has been testified to. I will not occupy more time on the subject whether the negligence was proved or not; it is emphatically a question for your determination. If there was no negligence or misconduct, then, of course, these defendants cannot be guilty of misconduct or negligence. If there was negligeuce or misconduct by others, and in consequence of that the fire was communicated to the boat, these defendants would not be responsible for that negligence. For instance, to make myself understood, here is a pilot whose duty is to direct the course of the boat. He is a faithful man. He is intrusted with the boat, to direct her in her course; but for some reason or other. he willfully drives her upon a rock, and lives are lost. That would be misconduct in him. but it would not be misconduct in the captain, for the captain has done all that a prudent man could do to employ a competent pilot, with a good reputation. So it is in case of a fireman. If a captain has employed competent and faithful firemen, and if they, by their negligence, cause a fire, then, in my judgment, the other officers would not be responsible for it. because the captain has done everything a prudent man can do. He has appointed faithful and reliable men, and, if those men abuse their trust without any fault on his parr, the captain, in my judgment, would not 1 liable under this law. He and every one is responsible for his own negligence. But in the case I put of a pilot who was employed as a faithful man. if he abuses the trust confined in him. the captain would not be liable for that abuse, but the pilot himself alone.
Was there any further negligence in running this boat ashore, and in so conducting matters after the boat had struck the shore, that the lives of these passengers were lost? The proof is abundant that this boat was run ashore in the best possible manner. All the witnesses agree upon that subject. All the nautical men.—landsmen would not understand it as well.—all the nautical men brought on the part of the government, say that the vessel was run on shore in the best possible manner. Were these defendants then guilty of negligence or misconduct after the Clay got mi shore? There was an order given to go aft, and it has been explained to you by the defendants why such was a reasonable order. She struck the shore, and it seems that those who had presence of mind about them, who were aft at the time she struck the shore, escaped; and I was never more struck in my life with the necessity of presence of mind than I was when some of these witnesses were testifying, particularly Dr. Wells, who says he was aft in obedience to the order, and that he remained aft until she struck the shore, and the females whom he had under his charge had passed forward, and escaped to the bow. and he then passed on. Mr. De Peyster did the same, and probably others. But others were panic-stricken, and most people are so on an occasion when they are every moment in danger of perishing either by the water or flames.
Then, gentlemen, it appears that these defendants, when the vessel struck the shore, were in the water, endeavouring to save lives. Were these officers guilty of any misconduct or negligence in not saving more lives? Upon this subject, I will say, as I said in opening my charge, that an error of judgment merely would not make then culpable. The evidence is abundant that they exerted themselves to save “those who were in the water. What men generally would have done, under such circumstances, we do not know. Whether -they directed their attention to save this class or that class, we are not certain. If you think that in what they did there existed an error of judgment, then, gentlemen, you cannot convict them. If, however, they were guilty of misconduct or negligence, or inattention to their duties, such as I have described it to you to be, then, gentlemen, you will be authorized to convict.
With these remarks you wiil take the case under your consideration, and return such verdict as you, in your proper judgment, may think proper.
One thing I have omitted to notice: It is adjusted, on the part of the prosecution, that these defendants were perfectly skillful in their several professions, and their private character was good. This circumstance, although it will not overcome evidence when it is positive, yet. in balancing the case, it will go a great way to turn the balance in favour of the accused. The case rests with you, gentlemen.
The learned judge concluded his charge at ten minutes past three o'clock, after which the jury retired' to consult. At twenty-eight minutes to four the jury returned, when their names were called over by the clerk of the court:
The Clerk. Have you agreed upou your verdict, gentlemen?
Tlie Foreman. Yes.
The Clerk. How do you find?
The Foreman. Not guilty.